State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 26, 2015                    516905
________________________________

In the Matter of CAMILLO
   DOUGLAS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision,
                    Respondent.
________________________________


Calendar Date:   February 11, 2015

Before:   McCarthy, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


      Jillian S. Harrington, Monroe Township, New Jersey, for
petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                             __________


McCarthy, J.P.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner was suspected of possessing a weapon and was
ordered to submit to a pat frisk. During the course of the
frisk, he kicked the correction officer who was conducting it and
attempted to flee the area. In the course of doing so, he ran
into another officer and knocked him to the floor. A physical
altercation then ensued between petitioner and a number of
                              -2-                516905

officers during which petitioner began yelling obscenities. He
was ultimately subdued and removed from the area. As a result of
this incident, petitioner was charged in a misbehavior report
with assaulting staff, engaging in violent conduct, creating a
disturbance and failing to comply with frisk procedures. He was
found guilty of the charges following a tier III disciplinary
hearing and the determination was later affirmed on
administrative appeal. This CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, related documentation
and testimony of correction officers involved in the incident
provide substantial evidence supporting the determination of
guilt (see Matter of Alsaifullah v Fischer, 118 AD3d 1239, 1240
[2014], lv denied 24 NY3d 906 [2014]; Matter of Walker v Fischer,
108 AD3d 999, 1000 [2013]). Any inconsistencies in the testimony
and petitioner's protestations of innocence presented credibility
issues for the Hearing Officer to resolve (see Matter of Rouse v
Fischer, 94 AD3d 1310, 1310 [2012]; Matter of Crenshaw v Fischer,
89 AD3d 1343, 1344 [2011]). Furthermore, we reject petitioner's
assertion that the Hearing Officer improperly relied upon
confidential information. Although confidential information led
to the pat frisk, it did not provide a basis for the
determination of petitioner's guilt (see Matter of Horne v
Fischer, 98 AD3d 788, 789 [2012]; Matter of Mullady v Bezio, 87
AD3d 765, 766 [2011]). We have considered petitioner's remaining
contentions and find that they are either unpreserved for our
review or are lacking in merit.

     Egan Jr., Devine and Clark, JJ., concur.
                              -3-                  516905

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court